Citation Nr: 1244117	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  05-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board remanded the case for further development in April 2006.  The case was subsequently returned to the Board for appellate review, and in April 2007, the Board denied service connection for both issues on appeal.  The Veteran then appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 order, the Court vacated and remanded the case for proceedings consistent with a joint motion for remand (Joint Motion).  Specifically, the Joint Motion directed the Board to comply with the duty to assist by engaging in further efforts to secure missing service treatment records.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  

The Board subsequently remanded this case in February 2009, March 2010, January 2011, October 2011, and April 2012 for further development.  The case has since been returned to the Board for appellate review.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 



FINDINGS OF FACT

1.  The weight of the competent and credible evidence shows that the Veteran does not have a neck disorder that manifested in service or within one year thereafter or that is related to his military service. 

2.  The weight of the competent and credible evidence shows that the Veteran does not have a back disorder that manifested in service or within one year thereafter or that is related to his military service. 


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in active service, nor may arthritis of the neck be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  A low back disorder was not incurred in active service, nor may arthritis of the low back be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in May 2004, April 2009, May 2009, September 2009, August 2010, November 2011, June 2012, and July 2012.  Those letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   In addition, the November 2011 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case.

With regard to the timing of notice, VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini II, 18 Vet. App. at 120 (2004).  In the present case, the Board sees the RO did not provide the Veteran with all VCAA notice prior to the September 2004 adverse determination on appeal.  But in Pelegrini II, the Court also clarified that in these situations VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id.  Rather, VA need only ensure the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claims, such that he is still provided proper due process.  In other words, he must be given an opportunity to participate effectively in the processing of his claims.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has further held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by readjudication, to include a SOC or SSOC.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the timing error was cured.  After providing additional VCAA notice on multiple occasions, the RO readjudicated the claims in SSOCs, to include the most recent August 2012 SSOC.  Thus, the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376; see also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has also submitted personal statements, lay statements from family members and a fellow soldier, argument from his attorney, private medical records, and evidence from a workers' compensation settlement.  There is no indication that there is any outstanding, identified evidence that is available and relevant to the claims.  

The Veteran was also afforded a VA examination with a medical opinion dated in July 2011 addressing the etiology of his current neck and low back disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As will be discussed below, this examination and opinion were thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  There is no basis for any further VA examinations or opinions.  

With regard to the previous remands, the RO/AMC substantially complied with the Board's April 2006, February 2009, March 2010, January 2011, October 2011, and April 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remands, and as ordered by the Court in the Joint Motion, the RO engaged in extensive efforts, as discussed in detail below, to secure alleged missing service treatment records dated in 1969 and 1970 from Fort Lewis, Washington, and Fort Bliss, Texas.  As such, the RO has substantially complied with the Board's instructions.  

With regard to missing service treatment records, the Veteran has claimed that he was transported by ambulance to a military treatment clinic after injuring his low back during physical training between May 1969 and July 1969 at Fort Lewis, Washington.  In addition, the Veteran has stated that he reinjured his low back and injured his neck when a military vehicle collided with the vehicle he was riding in sometime between April 1970 and August 1970 at Fort Bliss, Texas.  He has stated that he was treated by military medics at the scene for his neck and low back in 1970, but did not receive any physician treatment at that time.  See April 2004 claim; November 2006 Veteran's statement; May 2009 attorney letter; February 2005 VA Form 9; July 2011 VA examination at page 2.  

These purported service treatment records from the two incidents are not present in the claims folder.  In cases where service treatments are missing or presumed destroyed, the Board has a heightened duty to assist the Veteran with the development of evidence in support of his claim.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

In the present case, VA has met its heightened duty to assist the Veteran with the development of evidence in support of his claims.  Specifically, the RO has made extensive efforts to locate any missing service treatment records.  Nevertheless, VA received the following negative responses from the National Personnel Records Center (NPRC) and other potential locations, for any additional service treatments records.

In April 2009, NPRC responded that it was unable to locate morning reports or line of duty reports dated between May 1969 and July 1969 from Fort Lewis, Washington.

In April 2009, NPRC indicated that it was unable to locate inpatient clinical records for a back or neck injury dated between June 1970 and August 1970 from Fort Bliss, Texas.  

In September 2009, the Department of the Army at William Beaumont Medical Center near Fort Bliss, Texas, stated that there were no outpatient records for the Veteran on file dated between April 1970 and August 1970.  

In April 2010, NPRC responded that it was unable to locate any Surgeon General's Office (SGO) records.  

In August 2010, NPRC indicated that it was unable to locate inpatient clinical records for a back or neck injury dated between May 1969 and August 1969 from Fort Lewis, Washington.

In March 2011, the National Archives and Records Administration (NARA) stated that it was unable to locate any information regarding both incidents.  It recommended contacting NPRC, in addition to the Records Management and Declassification Agency in Alexandria, Virginia.  

In May 2011, NPRC noted again that it was unable to locate inpatient clinical records for a back or neck injury dated between April 1970 and May 1970 from Fort Bliss, Texas.  

In July 2011, NPRC responded that it was also unable to locate morning or accident reports for a back / neck injury dated between April 1970 and August 1970 from Fort Bliss, Texas.  

In March 2012, the Department of the Army at Fort Lewis, Washington, stated that they were unable to locate medical or personnel records for the Veteran.  It was noted that these records were not maintained locally.  

In March 2012, the Department of the Army at Fort Bliss, Texas, indicated that, due to the Base Realignment and Closure (BRAC), the request for service records was forwarded to the U.S. Army FOIA Office in Fort Sill, Oklahoma.  

In May 2012, the U.S. Army FOIA Office in Alexandria, Virginia, responded that it was not a repository for documents maintained by the Department of the Army.  They forwarded the request to NPRC.  

In June 2012, the U.S. Army FOIA Office in Alexandria, Virginia (using the same address as the Records Management and Declassification Agency) stated that they did not have the Veteran's service treatment records.  They forwarded the request to NPRC.  

In June 2012, the Department of the Army at Fort Sill, Oklahoma, responded that they did not have any missing service treatment records from Fort Bliss, Texas for the Veteran.  They indicated that these records, if they exist, would likely have been forwarded to NPRC.

In a July 2012 Formal Finding Memorandum, the RO detailed its extensive efforts as listed above.  The RO indicated that all procedures to obtain the Veteran's complete service treatment records were correctly followed and that all efforts had been exhausted; therefore, any further attempts would be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).  Thus, the Board finds no basis for further pursuit of any missing service treatments, as such efforts would be futile at this juncture.  In addition, the Veteran has submitted alternative lay and buddy statements as forms of alternative evidence, and in August 2012, the Veteran's attorney requested that the case be expeditiously forwarded to the Board.    

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  


Governing Laws and Regulations for Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470   (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable." Cotant v. West, 17 Vet. App. 116, 131   (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232   (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004); 38 U.S.C.A. § 115. 

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action. Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection. See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, laypersons have been found to be not competent to provide evidence as to etiology in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


Analysis - Service Connection for a Neck Disorder

The Veteran has asserted that he injured his neck during service when a military vehicle collided with the vehicle he was riding in at Fort Bliss, Texas, sometime between April 1970 and August 1970.  He has claimed that he was treated by military medics at the scene for his neck in 1970, but did not receive any physician treatment.  See April 2004 claim; November 2006 Veteran's statement; May 2009 attorney letter; February 2005 VA Form 9; July 2011 VA examination at page 2.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a neck disorder. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current neck disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Specifically, VA x-rays of the cervical spine dated in July 2007 revealed degenerative changes and stenosis, and VA magnetic resonance imaging (MRI) report of the cervical spine dated in September 2007 showed disc herniation, disc bulge, stenosis, and impingement upon the left C4 nerve root.  VA x-rays of the cervical spine dated in July 2011 also revealed spurring.  Based on these X-ray reports, the July 2011 VA examiner diagnosed the Veteran with cervical degenerative disc disease.  Thus, the Veteran clearly has a current neck disorder, and the remaining is whether the disorder manifested in service or is otherwise related thereto.

The Veteran's available service treatment records are negative for any complaints, treatment, or diagnosis of a neck injury.  However, the Veteran is competent to report that he was involved in a motor vehicle accident during which he injured his neck during service in 1970.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 6 Vet. App. at 469.  See 38 C.F.R. § 3.159(a)(2).  

The Veteran has also submitted a lay buddy statement dated in March 2005 from a fellow soldier, J.K. (initials used to protect privacy), confirming that the Veteran was in a military vehicle that was rear-ended by another vehicle in 1970 that resulted in a "jarring" accident.  Nonetheless, J.K.'s lay buddy statement fails to discuss any specific neck injury for the Veteran, as he only attested to the fact that there was an accident.  Furthermore, a May 2005 lay statement from the Veteran's parents also confirms that the Veteran was involved in a tank accident, but only "back" pain is mentioned.  They did not reference any neck pain or a neck injury.  

At his February 1971 separation examination, the Veteran reported that he was "in good health."  Notably, the Veteran did not mention any previous neck injury or neck symptoms at that time.  More importantly, no neck injury was observed by military medical personnel upon objective examination at separation in February 1971.  Thus, despite there being competent evidence of an accident in service, the medical evidence shows that the Veteran did not have a neck disorder at the time he separated from service.  

Following his military service, there is no objective indication of arthritis of the neck within one year after service in 1971 or 1972.   Arthritis must be objectively confirmed by x-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The first evidence of cervical spine or neck arthritis was revealed in July 2007 VA x-rays, which would have been decades after his separation from service.  Thus, the Veteran is not entitled to service connection for a neck disorder on a presumptive basis.  

Moreover, the evidence as a whole does not establish continuity of symptomatology of a neck disorder since service.  38 C.F.R. § 3.303(b).  In making this determination, the Board acknowledges the Veteran's lay assertions regarding continuous neck pain since his separation from service.  See VA treatment records dated in January 2007, July 2007, October 2007, and October 2011; VA neurology consultation dated in November 2008.  He is indeed competent to report neck pain and treatment from the time of his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  

But once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  See also Layno, supra.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See again Washington, 19 Vet. App. at 368.

Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992). 	

In this case, the Veteran is competent to state that he has had a neck condition since his military service.  Nevertheless, this history is not credible and is of limited probative value for the following reasons.

First, although the competent lay evidence of record establishes that the Veteran sustained a motor vehicle accident during service at Fort Bliss, Texas, in 1970, the contemporaneous evidence does not corroborate any actual neck injury or treatment.  As previously noted, his service treatment records are negative for any complaints, treatment, or diagnosis.  In fact, he did not report any neck problems at the time of his separation from service, and a physical examination found his neck to be normal.  Thus, there is affirmative evidence showing that he did not have a neck disorder at the time of his separation from service.  

The Veteran has submitted a lay buddy statement dated in March 2005 attesting to the 1970 accident.  However, as previously noted, the individual did not discuss or mention any neck injury.  Similarly, a May 2005 lay statement from the Veteran's parents confirms that the Veteran was involved in a tank accident, but they only referenced back pain.  None of these lay statements provide evidence of a neck injury or disorder in service.  

Second, in contrast to the Veteran's lay assertions, the first medical evidence of a neck disorder is from VA treatment records dated in the 2000s.  This first treatment is nearly 30 years after his discharge from service.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  However, the Board may consider a lack of contemporaneous medical evidence of a neck disorder for approximately 30 years as one factor in determining the credibility of lay evidence.  Id. at 1337. 

Third, the Veteran has made inconsistent statements regarding the onset of a neck disorder.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  For example, at an October 2007 VA orthopedic consultation, he did not assert that he had a continuity of neck symptoms since service.  Rather, he reported that his initial neck pain resolved in service and that he was able to resume normal activities.  The Veteran indicated that he then subsequently developed neck pain over the years.  Moreover, private treatment records from multiple providers dated from 1978 to 2003 and a worker's compensation settlement dated in June 1990 document recurrent treatment for low back pain, but fail to mention any neck pain, neck disorder, or in-service neck injury.  These medicals records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  These records contradict the Veteran's lay assertions regarding continuous neck pain and symptoms since his vehicle accident during service, and his personal interest to receive monetary benefits becomes a factor in such an instance.  Cartright, 2 Vet. App. at 25.  

For the foregoing reasons, the Board finds the Veteran's reported history of having a neck disorder since service to be not credible.  

In addition, the Board finds that the evidence of record weighs against a finding that the Veteran's current neck disorder is related to his military service, including a motor vehicle accident.  Significantly, the July 2011 VA examiner reviewed the record and opined that it is "less likely as not" that the Veteran's current neck condition is related to his complaints of injuries after calisthenics training and after a tracked vehicle accident.  The examiner provided several reasons for his rationale.  First, there was a lack of documentation in the Veteran's military health records, including his separation examination where he reported being in good health with no mention of neck problems.  Where a Veteran has provided lay testimony of an in-service injury, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In the present case, as discussed in detail above, the Board has found that the Veteran's lay statements regarding the onset of his disorder to be not credible.  Regardless, the absence of in-service treatment is not in and of itself fatal to a claim for service connection, but rather is just one factor for consideration.  In this vein, the VA examiner also identified other rationales for his opinion.  

Second, the VA examiner noted that the Veteran's workers' compensation injury records in the 1970s did not reference any in-service military neck injury.  The Board agrees with the VA examiner's assessment and finds this fact to be significant given the Veteran's allegations as to continuity of symptoms.  

Third, the VA examiner reasoned that most of the degenerative spine processes in the cervical spine are related to the "normal wear and tear degenerative process over time and with his job as a machinist over 30 years has contributed..."  The VA examiner also remarked that the Veteran's standing and lifting on the job has contributed towards the degenerative process of the spine.  Such evidence clearly points to the VA examiner referencing an intercurrent cause for the Veteran's current neck problems per 38 C.F.R. § 3.303(b).  

Overall, this medical opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's medical records.  The Board finds that this negative medical opinion is entitled to great probative weight against the claim.  There is no contrary medical opinion of record.  

With regard to lay evidence, the Veteran is competent to report purported symptoms and treatment for a neck disorder.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469.  The Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service are the same that he currently manifests.  Davidson, 581 F.3d at 1316.  However, this is not one of those instances.  Neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of cervical arthritis or disc herniation.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The present case also does not meet any of the three exceptions enumerated under Jandreau.  His lay assertions of continuity of symptoms for an alleged in-service neck injury are also not credible, as discussed in detail above.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a neck disorder.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis - Service Connection for a Low Back Disorder

The Veteran has claimed that he was transported by ambulance to a military treatment clinic after injuring his low back during physical training at Fort Lewis, Washington, between May 1969 and July 1969.  He has asserted that he continued to receive treatment for his low back at Fort Lewis and was put on light duty.  In addition, the Veteran has stated that he reinjured his low back when a military vehicle collided with the vehicle he was riding in at Fort Bliss, Texas, sometime between April 1970 and August 1970.  He has claimed that he was treated by military medics at the scene for his low back in 1970, but did not receive any physician treatment at that particular time.  See April 2004 claim; May 2005 lay statement from family; November 2006 Veteran's statement; May 2009 attorney letter; February 2005 VA Form 9; July 2011 VA examination at page 2.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a low back disorder. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current low back disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Specifically, VA x-rays of the lumbar spine dated in July 2007 revealed degenerative changes and disc space narrowing, and a VA MRI report of the lumbar spine dated in September 2007 showed degenerative disc disease.  VA x-rays of the lumbar spine dated in July 2011 also revealed degenerative disc disease, which was greatest at L5-S1.  Thus, the Veteran clearly has a current low back disorder.  

The Veteran's service treatment records show that he reported having a history of a fracture of the sacrum during his May 1969 military induction medical examination.  However, a physical examination did not reveal any residuals, as his spine was normal on clinical evaluation.  The Board notes that a history provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, the presumption of soundness applies because the Veteran's induction examination found his spine to be normal. 

Moreover, the presumption of soundness has not been rebutted by clear and unmistakable evidence.  In this regard, the Board finds that there is insufficient evidence establishing that a low back disorder clearly and unmistakably existed prior to service.  The only evidence suggesting that there may have been a preexisting disorder is the Veteran's own reported history at the time of his induction examination, which does not amount to clear and unmistakable evidence, particularly in light of the physical examination findings at that time.  Thus, it cannot be said that there is clear and unmistakable evidence showing that the Veteran had a preexisting low back disorder.  Accordingly, the presumption of soundness is not rebutted.  

Moreover, the Veteran and his attorney have not contended, nor does the evidence show, that there was a preexisting disorder that was aggravated by his military service.  They have never proffered any argument or evidence as to aggravation of a preexisting low back disorder during service, despite this case having already been before the Court.  

Therefore, the Board's analysis must turn to the issue of whether a current disorder was incurred during the Veteran's active service. See Wagner v. Principi, 370 F.3d 1089, 1094- 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). VAOPGCPREC 3-03 (July 16, 2003). 

The Veteran's available service treatment records are negative for any complaints, treatment, or diagnosis of a low back injury during service, either at Fort Lewis or Fort Bliss.  However, the Veteran is competent to report that he injured his low back on two occasions and received treatment in 1969 and 1970.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 6 Vet. App. at 469.  See 38 C.F.R. § 3.159(a)(2).  Furthermore, a May 2005 lay statement from the Veteran's parents confirms that the Veteran was involved in a tank accident, and thereafter, experienced "back" pain.  The Veteran has also submitted a lay buddy statement dated in March 2005 from a fellow soldier, J.K., confirming that the Veteran was in a military vehicle that was rear ended by another vehicle in 1970, which resulted in a "jarring" accident.  Nonetheless, J.K.'s lay buddy statement fails to discuss any specific back injury for the Veteran from that incident.  The Veteran's service records also fail to verify that he was ever placed on light duty due to his low back.  In addition, at his February 1971 separation examination, the Veteran reported that he was "in good health."  Notably, the Veteran did not mention any previous low back injury or low back symptoms at that time.  More importantly, no low back injury was observed by military medical personnel upon objective examination at separation in February 1971.  

Following his military service, there is no objective indication of arthritis of the low back within one year after service in 1971 or 1972.  Although there are private medical records from Winsted Clinic suggesting that the Veteran had low back pain in 1972 due to a post-service lifting injury, the first clear diagnosis of lumbar spine arthritis is contained in private treatment records dated in 1989, which would have been over 15 years after his separation from service.  Moreover, arthritis must be objectively confirmed by x-ray, and there is no record of such a finding in 1971 or 1972.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Thus, the Veteran is not entitled to service connection for a low back disorder on a presumptive basis.  

Moreover, the evidence as a whole does not establish continuity of symptomatology of a back disorder since service. 38 C.F.R. § 3.303(b).  In making this determination, the Board acknowledges the lay assertions made by the Veteran regarding continuous low back pain since his separation from service.  See VA treatment records dated in January 2007, July 2007, October 2007, and October 2011; VA neurology consultation dated in November 2008.  He is indeed competent to report back problems from the time of his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  

Nevertheless, the Veteran's reported history is not credible and is of limited probative value for the following reasons.

First, although the competent lay evidence of record establishes that the Veteran sustained a motor vehicle accident during service at Fort Bliss, Texas, in 1970, the evidence does not corroborate any actual low back injury or treatment following that accident or at a prior in occasion in 1969 at Fort Lewis, Washington.  As previously noted, his service treatment records are negative for any complaints, treatment, or diagnosis.  In fact, he did not report any low back problems at the time of his separation from service, and a physical examination found his spine to be normal.  Thus, there is affirmative evidence showing that he did not have a low back disorder at the time of his separation from service.  

The Veteran has submitted a lay statement dated in March 2005 from a fellow soldier, J.K., attesting to the 1970 motor vehicle accident.  However, as previously noted, the individual did not discuss or mention any back injury.  Thus, the lay statement does not provide evidence of a low back injury or disorder in service.  

Second, the Veteran has made inconsistent statement regarding the onset of a low back disorder.  For example, a July 2006 VA treatment record documents that the Veteran denied having any treatment for low back pain during service.  VA treatment records dated in January 2007 and July 2007 also note that the Veteran stated that his lower back degenerative disc disease is related to post-service workers' compensation injuries sustained on the job as a machinist with no mention of an in-service etiology.  In addition, Western Orthopaedic Surgery reports dated in October 1989 and November 1989, prepared for purposes of his earlier workers' compensation claim, only describe 1974 and 1989 post-service injuries to the low back.  Notably, in discussing his low back history, these detailed reports fail to mention any in-service injuries to the low back, which the Veteran now alleges.  More importantly, both reports specifically state that the Veteran "denies any other specific injuries to his back."  Finally, in a Winsted Clinic treatment note dated in September 1978, it was noted that the Veteran was laid off at his job for two to three weeks six years earlier (approximately 1972), due to low back pain after heavy lifting.  At that time in 1972, the Veteran was working at Sterner Lighting in machinist training.  Again, there was no mention of any prior history of an in-service injury.  

These medicals records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  These records contradict the Veteran's lay assertions regarding continuous low back pain and symptoms since the two alleged in-service injuries, and his personal interest to receive monetary benefits becomes a factor in such an instance.  Cartright, 2 Vet. App. at 25.  

The Board acknowledges that a worker's compensation settlement dated in June 1990 alludes to one of the opposing insurance company's arguments that the 1974 low back injury at Sterner Lighting "was merely a temporary aggravation of a preexisting condition."  However, as shown by the Western Orthopaedic Surgery reports dated in October 1989 and November 1989, the Veteran contested this theory at that time since he clearly denied "any other specific injuries to his back," prior to the 1974 injury.  Moreover, no other details are discussed in these records as to what this preexisting injury may have been or when it occurred.  It is inconsistent for the Veteran to deny a preexisting back injury in the 1970s and 1980s, yet claim it now.  Again, his personal interest to receive monetary benefits becomes an issue here.  It is also significant that other private records discussed above mention that the Veteran was laid off at his job for two to three weeks in approximately 1972, due to low back pain after heavy lifting.  Again, no specific in-service injury was discussed.           

For the foregoing reasons, the Board finds the Veteran's reported history of having a low back disorder since service to be not credible.  

The Board does acknowledge the competent lay statement made by the Veteran's parents that he was involved in a tank accident in service and thereafter experienced back pain.  However, even assuming that the Veteran did experience back pain at that time, the fact remains that the Veteran's spine was found to be normal at the time of his separation, which would suggest that any such pain was acute and transitory.  Moreover, the evidence discussed above overwhelmingly weighs against a finding that the Veteran continued to experience such back pain since service.  Indeed, the Veteran himself made statements to the contrary while seeking treatment, and his parents never stated that the back pain continued.  Thus, the lay statement only provides evidence of an injury in service and is of very limited probative value regarding the continuity of symptomatology.

In addition, the Board finds that the evidence of record weighs against a finding that the Veteran's current low back disorder is related to his military service, including an injury during physical training and a motor vehicle accident.  Significantly, the July 2011 VA examiner reviewed the record and opined that it is "less likely as not" that the Veteran's current back condition is related to his complaints of injuries after calisthenics training and after a tracked vehicle accident.  The examiner provided several reasons for his rationale.  First, there was a lack of documentation in the Veteran's military health records, including his separation examination where he reported being in good health with no mention of back problems.  Where a Veteran has provided lay testimony of an in-service injury, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton, 21 Vet. App. at 39-40.  In the present case, as discussed in detail above, the Board has found the Veteran's statements not credible as to sustaining a specific low back injury during the in-service incidents.  Regardless, the absence of in-service treatment is not in and of itself fatal to a claim for service connection, but rather is just one factor for consideration.  In this vein, the VA examiner also identified other rationales for his opinion.  

Second, the VA examiner noted the Veteran's workers' compensation injury records in the 1970s did not provide any statements regarding an in-service military back injury.  The Board agrees with the VA examiner's reasoning since it is particularly puzzling that the Veteran failed to mention an earlier in-service history of a low back injury in these records, given his current assertions that he injured his low back in service and has had problems since that time.  

Third, the VA examiner reasoned that most of the degenerative spine processes in the cervical spine are related to the "normal wear and tear degenerative process over time and with his job as a machinist over 30 years has contributed..."  The VA examiner also remarked that the Veteran's standing and lifting on the job has contributed towards the degenerative process of the spine.  Such evidence clearly points to the VA examiner referencing an intercurrent cause for the Veteran's current low back problems per 38 C.F.R. § 3.303(b).  

Overall, this medical opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's medical records.  The Board finds that this negative medical opinion is entitled to great probative weight against the claim.  There is no contrary medical opinion of record

With regard to lay evidence, the Veteran is competent to report purported symptoms and treatment for a low back disorder, as well as the in-service injury.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469.  The Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service are the same that he currently manifests.  Davidson, 581 F.3d at 1316.  However, this is not one of those instances.  Neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of low back arthritis or degenerative disc disease.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The present case also does not meet any of the three exceptions enumerated under Jandreau.  His lay assertions of continuity of symptoms for alleged in-service low back injuries are also not credible, as discussed in detail above.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a low back disorder.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).







ORDER

Service connection for a neck disorder is denied. 

Service connection for a low back disorder is denied. 
  




____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


